DETAILED ACTION

Response to Amendment
Claims 1, 3-7, and 9-20 are currently pending.  Claims 2 and 8 are cancelled.  Claims 12-14 are withdrawn from further consideration as being drawn to a non-elected invention.  The amended claims do overcome the previously stated 112 and 103 rejections.  However, upon further consideration, claims 1, 3-7, 9-11, and 15-20 are rejected under the following new 112 and 103 rejections.  This action is made FINAL as necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
With regards to claim 3, the limitation “the positive electrode active material layer further includes an oxide of the reducing agent” is not supported by the specification.  Claim 3 depends on claim 1 which recites “the reducing agent is selected from the group consisting of nickel, phosphorous acid, phosphite, hypophosphorous acid, hypophosphite, lithium aluminum hydride, sodium borohydride, and tin chloride”.  Therefore, there is no support for a reducing agent that is an oxide of nickel, phosphorous acid, phosphite, hypophosphorous acid, hypophosphite, lithium aluminum hydride, sodium borohydride, and tin chloride.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because it is unclear how an oxide is formed of phosphorous acid, phosphite, hypophosphorous acid, hypophosphite, lithium aluminum hydride, sodium borohydride, and tin chloride.
Claim 5 is indefinite because claim 1 to which it depends from, does not include any reducing material that remains as part of a conductive material.  As stated in para. carbon material, a carbonized material by baking, or the like and has a property that enhances conductivity, at least any one of the non-reacted material or a burned product of the reducing agent which remains from the reducing agent used at the time of the deoxidizing treatment may be used as the conductive material”.  Since none of reducing agents listed in claim 1 is a carbon material, the non-reacted material of the reducing agent which remains from the reducing agent cannot be a part of a conductive material.
Claim 6 is indefinite because it is broader in scope than claim 1 to which it depends from.  Claim 1 recites the limitation “the reducing agent is selected from the group consisting of nickel, phosphorous acid, phosphite, hypophosphorous acid, hypophosphite, lithium aluminum hydride, sodium borohydride, and tin chloride”.  These are all specific examples of a metal material and an inorganic material.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 9-11, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al (US 2010/0112447) in view of Tong (CN 101332985 A).

a positive electrode [0100]; 
a negative electrode [0101]; 
and an electrolyte (non-aqueous electrolyte) [0107];
wherein the positive electrode includes a positive electrode mixture (positive electrode active material layer) on at least one surface of a positive electrode current collector, the positive electrode mixture includes a binder [0100], a composite oxide (positive electrode active material) such as LiaNixMnyCozO2+b where 0.97 ≤ a ≤ 1.05,      -0.1 ≤ b ≤ 0.1, 0.45 ≤ x ≤ 0.65 [0047], wherein when b = -0.1 corresponds to a deoxidized lithium transition metal composite oxide, and a reducing agent such as ascorbic acid [0079],[0100],[0103]; wherein the composite oxide has a layered rock salt structure [0120], wherein the specific surface area of the positive electrode active material is 0.2 m2/g or more or 1.0 m2/g or less [0053];
a controller configured to control the battery (see Cycle Characteristics) [0133];
and a battery can “31” (package) including the battery [0131].
wherein power is supplied from the battery (see examples of lithium secondary battery use) such as a power source for electronic devices [0150]; or an electric vehicle which inherently comprises a converting device configured to convert power supplied from the battery into driving power of a vehicle and a control device configured to execute information processing about vehicle control based on information about the battery; or as a power source for power storage (device) to supply power to a first 
However, Yamamoto et al does not explicitly teach a ratio of nickel in the transition metal that is higher than 50 mol% (claims 1 and 15-17). 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yamamoto positive electrode active material to include a ratio of nickel in the transition metal that is higher than 50 mol% because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).  
Examiner’s note: the Office takes the position that "a first peak and a second peak of oxygen amounts with respect to temperature are generated from a type of the positive electrode active material in the positive electrode active material layer when the positive electrode active material layer is heated in a charge state of higher than or equal to 4.2 V and lower than or equal to 4.5 V in a lithium antipode potential, the second peak appearing in a temperature region higher than a temperature region of the first peak, and wherein at least the second peak appears in a temperature region higher than 220° C" is considered inherent as the same material is being applied (see for instance the lithium metal composite oxide cited in [0047] such as LiaNixMnyCozO2+b, wherein when b = -0.1, x = 0.65, the resulting material is a deoxidized lithium transition metal composite oxide containing a ratio of nickel in the transition metal that is higher than 50 mol%.

Tong discloses examples of reducing agents including sodium borohydride and lithium aluminum hydride, wherein the reducing agent is used in preparing cathode materials of lithium battery ([0015]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Tong indicates that sodium borohydride or lithium aluminum hydride is a suitable material for use as reducing agent.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use sodium borohydride or lithium aluminum hydride.
Regarding claims 7 and 9-11, the limitation “the layered rock salt structure has (in which) a peak intensity ratio I003/I104, which is a first ratio of diffracted third peak intensity I003 of a peak attributed to a (003) plane to diffracted peak intensity I104 of a fourth peak attributed to a (104) plane, is higher than or equal to 0.65 and lower than or equal to 0.80, the diffracted peak intensity I003 is measured in an X-ray diffraction measurement based on a CuKa-ray for an X-ray source” is considered inherent as the same material is being applied (see for instance the lithium transition metal composite oxide cited in [0047]).
Regarding claims 15-18, the limitation “a first peak and a second peak of oxygen amounts with respect to temperature are generated from a type of the positive electrode 
Regarding claims 19 and 20, Yamamoto et al teaches a battery as a power source (power supply) for power storage (device) comprising: a power information control device configured to transmit and receive a signal to and from a second electronic device via a network, wherein charge/discharge of the battery is controlled based on information received by the power information control device (see examples of lithium secondary battery use) [0150].

Claims 1, 7, 9-11, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al (US 2010/0112447) in view of Yasuda et al (US 2006/0147802).
Regarding claims 1, 9-11, and 15-18, Yamamoto et al teaches a battery comprising: 
a positive electrode [0100]; 
a negative electrode [0101]; 
and an electrolyte (non-aqueous electrolyte) [0107];
aNixMnyCozO2+b where 0.97 ≤ a ≤ 1.05,      -0.1 ≤ b ≤ 0.1, 0.45 ≤ x ≤ 0.65 [0047], wherein when b = -0.1 corresponds to a deoxidized lithium transition metal composite oxide, and a reducing agent such as ascorbic acid [0079],[0100],[0103]; wherein the composite oxide has a layered rock salt structure [0120], wherein the specific surface area of the positive electrode active material is 0.2 m2/g or more or 1.0 m2/g or less [0053];
a controller configured to control the battery (see Cycle Characteristics) [0133];
and a battery can “31” (package) including the battery [0131].
wherein power is supplied from the battery (see examples of lithium secondary battery use) such as a power source for electronic devices [0150]; or an electric vehicle which inherently comprises a converting device configured to convert power supplied from the battery into driving power of a vehicle and a control device configured to execute information processing about vehicle control based on information about the battery; or as a power source for power storage (device) to supply power to a first electronic device connected to the battery (see examples of lithium secondary battery use) [0150].
However, Yamamoto et al does not explicitly teach a ratio of nickel in the transition metal that is higher than 50 mol% (claims 1 and 15-17). 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yamamoto positive electrode active material to prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).  
Examiner’s note: the Office takes the position that "a first peak and a second peak of oxygen amounts with respect to temperature are generated from a type of the positive electrode active material in the positive electrode active material layer when the positive electrode active material layer is heated in a charge state of higher than or equal to 4.2 V and lower than or equal to 4.5 V in a lithium antipode potential, the second peak appearing in a temperature region higher than a temperature region of the first peak, and wherein at least the second peak appears in a temperature region higher than 220° C" is considered inherent as the same material is being applied (see for instance the lithium metal composite oxide cited in [0047] such as LiaNixMnyCozO2+b, wherein when b = -0.1, x = 0.65, the resulting material is a deoxidized lithium transition metal composite oxide containing a ratio of nickel in the transition metal that is higher than 50 mol%.
However, Yamamoto et al does not expressly teach a reducing agent that is selected from the group consisting of nickel, phosphorous acid, phosphite, hypophosphorous acid, hypophosphite, lithium aluminum hydride, sodium borohydride, and tin chloride (claims 1, 9-11, 15-18).
Yasuda et al discloses examples of reducing agents including sodium borohydride and hypophosphorous acid, wherein the reducing agent is used in reducing a metal salt that is a precursor used in forming an active material. ([0114]).
prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use sodium borohydride or hypophosphorous acid.
Regarding claims 7 and 9-11, the limitation “the layered rock salt structure has (in which) a peak intensity ratio I003/I104, which is a first ratio of diffracted third peak intensity I003 of a peak attributed to a (003) plane to diffracted peak intensity I104 of a fourth peak attributed to a (104) plane, is higher than or equal to 0.65 and lower than or equal to 0.80, the diffracted peak intensity I003 is measured in an X-ray diffraction measurement based on a CuKa-ray for an X-ray source” is considered inherent as the same material is being applied (see for instance the lithium transition metal composite oxide cited in [0047]).
Regarding claims 15-18, the limitation “a first peak and a second peak of oxygen amounts with respect to temperature are generated from a type of the positive electrode active material based on the positive electrode active material layer that is heated in a charge state of higher than or equal to 4.2 V and lower than or equal to 4.5 V in a lithium antipode potential, wherein the second peak appears in a temperature region higher than a temperature region of the first peak, and wherein at least the second peak appears in the temperature region higher than 220 °C” is considered inherent as the same material is being applied (see for instance the lithium transition metal composite oxide cited in [0047]).
.

Claims 1, 7, 9-11, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al (US 2010/0112447) in view of Choi et al (US 2011/0111289).
Regarding claims 1, 9-11, and 15-18, Yamamoto et al teaches a battery comprising: 
a positive electrode [0100]; 
a negative electrode [0101]; 
and an electrolyte (non-aqueous electrolyte) [0107];
wherein the positive electrode includes a positive electrode mixture (positive electrode active material layer) on at least one surface of a positive electrode current collector, the positive electrode mixture includes a binder [0100], a composite oxide (positive electrode active material) such as LiaNixMnyCozO2+b where 0.97 ≤ a ≤ 1.05,      -0.1 ≤ b ≤ 0.1, 0.45 ≤ x ≤ 0.65 [0047], wherein when b = -0.1 corresponds to a deoxidized lithium transition metal composite oxide, and a reducing agent such as ascorbic acid [0079],[0100],[0103]; wherein the composite oxide has a layered rock salt structure [0120], wherein the specific surface area of the positive electrode active material is 0.2 m2/g or more or 1.0 m2/g or less [0053];
a controller configured to control the battery (see Cycle Characteristics) [0133];
and a battery can “31” (package) including the battery [0131].
wherein power is supplied from the battery (see examples of lithium secondary battery use) such as a power source for electronic devices [0150]; or an electric vehicle which inherently comprises a converting device configured to convert power supplied from the battery into driving power of a vehicle and a control device configured to execute information processing about vehicle control based on information about the battery; or as a power source for power storage (device) to supply power to a first electronic device connected to the battery (see examples of lithium secondary battery use) [0150].
However, Yamamoto et al does not explicitly teach a ratio of nickel in the transition metal that is higher than 50 mol% (claims 1 and 15-17). 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yamamoto positive electrode active material to include a ratio of nickel in the transition metal that is higher than 50 mol% because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).  
Examiner’s note: the Office takes the position that "a first peak and a second peak of oxygen amounts with respect to temperature are generated from a type of the positive electrode active material in the positive electrode active material layer when the aNixMnyCozO2+b, wherein when b = -0.1, x = 0.65, the resulting material is a deoxidized lithium transition metal composite oxide containing a ratio of nickel in the transition metal that is higher than 50 mol%.
However, Yamamoto et al does not expressly teach a reducing agent that is selected from the group consisting of nickel, phosphorous acid, phosphite, hypophosphorous acid, hypophosphite, lithium aluminum hydride, sodium borohydride, and tin chloride (claims 1, 9-11, 15-18).
Choi et al discloses a positive active material layer including a phosphite-based compound (reducing agent) ([0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yamamoto positive electrode mixture to include a phosphite-based compound in order to form a protective layer on the surface of the positive active material layer to prevent the capacity deterioration of lithium manganese-based positive active material caused by the elution of an Mn ion ([0058]).
Regarding claims 7 and 9-11, the limitation “the layered rock salt structure has (in which) a peak intensity ratio I003/I104, which is a first ratio of diffracted third peak intensity I003 of a peak attributed to a (003) plane to diffracted peak intensity I104 of a fourth 
Regarding claims 15-18, the limitation “a first peak and a second peak of oxygen amounts with respect to temperature are generated from a type of the positive electrode active material based on the positive electrode active material layer that is heated in a charge state of higher than or equal to 4.2 V and lower than or equal to 4.5 V in a lithium antipode potential, wherein the second peak appears in a temperature region higher than a temperature region of the first peak, and wherein at least the second peak appears in the temperature region higher than 220 °C” is considered inherent as the same material is being applied (see for instance the lithium transition metal composite oxide cited in [0047]).
Regarding claims 19 and 20, Yamamoto et al teaches a battery as a power source (power supply) for power storage (device) comprising: a power information control device configured to transmit and receive a signal to and from a second electronic device via a network, wherein charge/discharge of the battery is controlled based on information received by the power information control device (see examples of lithium secondary battery use) [0150].

s 1, 7, 9-11, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al (US 2010/0112447) in view of Gao et al (CN 101859898 A).
Regarding claims 1, 9-11, and 15-18, Yamamoto et al teaches a battery comprising: 
a positive electrode [0100]; 
a negative electrode [0101]; 
and an electrolyte (non-aqueous electrolyte) [0107];
wherein the positive electrode includes a positive electrode mixture (positive electrode active material layer) on at least one surface of a positive electrode current collector, the positive electrode mixture includes a binder [0100], a composite oxide (positive electrode active material) such as LiaNixMnyCozO2+b where 0.97 ≤ a ≤ 1.05,      -0.1 ≤ b ≤ 0.1, 0.45 ≤ x ≤ 0.65 [0047], wherein when b = -0.1 corresponds to a deoxidized lithium transition metal composite oxide, and a reducing agent such as ascorbic acid [0079],[0100],[0103]; wherein the composite oxide has a layered rock salt structure [0120], wherein the specific surface area of the positive electrode active material is 0.2 m2/g or more or 1.0 m2/g or less [0053];
a controller configured to control the battery (see Cycle Characteristics) [0133];
and a battery can “31” (package) including the battery [0131].
wherein power is supplied from the battery (see examples of lithium secondary battery use) such as a power source for electronic devices [0150]; or an electric vehicle which inherently comprises a converting device configured to convert power supplied from the battery into driving power of a vehicle and a control device configured to 
However, Yamamoto et al does not explicitly teach a ratio of nickel in the transition metal that is higher than 50 mol% (claims 1 and 15-17). 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yamamoto positive electrode active material to include a ratio of nickel in the transition metal that is higher than 50 mol% because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).  
Examiner’s note: the Office takes the position that "a first peak and a second peak of oxygen amounts with respect to temperature are generated from a type of the positive electrode active material in the positive electrode active material layer when the positive electrode active material layer is heated in a charge state of higher than or equal to 4.2 V and lower than or equal to 4.5 V in a lithium antipode potential, the second peak appearing in a temperature region higher than a temperature region of the first peak, and wherein at least the second peak appears in a temperature region higher than 220° C" is considered inherent as the same material is being applied (see for instance the lithium metal composite oxide cited in [0047] such as LiaNixMnyCozO2+b, wherein when b = -0.1, x = 0.65, the resulting material is a deoxidized lithium transition 
However, Yamamoto et al does not expressly teach a reducing agent that is selected from the group consisting of nickel, phosphorous acid, phosphite, hypophosphorous acid, hypophosphite, lithium aluminum hydride, sodium borohydride, and tin chloride (claims 1, 9-11, 15-18).
Gao et al discloses examples of reducing agents including ascorbic acid, stannous chloride (tin chloride), and sodium borohydride, wherein the reducing agent is used in preparing electrode materials of lithium battery ([0039]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Gao et al indicates that sodium borohydride or tin chloride is a suitable material for use as a reducing agent.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use sodium borohydride or tin chloride.
Regarding claims 7 and 9-11, the limitation “the layered rock salt structure has (in which) a peak intensity ratio I003/I104, which is a first ratio of diffracted third peak intensity I003 of a peak attributed to a (003) plane to diffracted peak intensity I104 of a fourth peak attributed to a (104) plane, is higher than or equal to 0.65 and lower than or equal to 0.80, the diffracted peak intensity I003 is measured in an X-ray diffraction measurement based on a CuKa-ray for an X-ray source” is considered inherent as the same material is being applied (see for instance the lithium transition metal composite oxide cited in [0047]).

Regarding claims 19 and 20, Yamamoto et al teaches a battery as a power source (power supply) for power storage (device) comprising: a power information control device configured to transmit and receive a signal to and from a second electronic device via a network, wherein charge/discharge of the battery is controlled based on information received by the power information control device (see examples of lithium secondary battery use) [0150].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-11, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
    
Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729